DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the active material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  This can be changed to “an active material.”
Claim 7 recites the limitation "the carbon dioxide (CO2) level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the water (H2O) level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the combination" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This can be changed to “the mixture.”  Any claim not specifically addressed is rejected for depending from an indefinite parent claim.

Information Disclosure Statement
It is noted that some of the reference numbers on the June 5, 2018 information disclosure statement are incomplete and have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,148,091. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed by the patent claims.  One skilled in the art will understand that “foam geometry” includes defined channels for fluid flow through the self-supporting structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (2015/0101483 A1).
Perry et al. ‘483 teach an adsorbent structure including a monolithic honeycomb (parallel channels) support with an activated carbon content of at least 50 wt% and a binder such as silica powder (see paragraphs 29, 34-36).  The adsorbent is used for removing solvent from a feed gas using a repeating cycle including an adsorbent step and a regeneration step for removing the solvent from the adsorbent using a purge stream (paragraphs 22, 23).  Several honeycombs can be used and enclosed in housings (paragraph 44) and the adsorbent has a low specific heat capacity (thermal mass) (paragraphs 30).  Regarding claims 7 and 8, they recite that the adsorption steps are “configured to” lower a contaminant concentration, and therefor do not recite a positive method limitation.  The prior device is inherently capable of lowering a carbon dioxide or water level to any end point based on an initial concentration that could be already at that level.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. ‘483.
Perry et al. ‘483 disclose all of the limitations of the claims except that the process has a preferred cycle duration, feed stream pressure, feed stream composition including a hydrocarbon, and that the honeycomb consists essentially of active material and silica binder.  Absent a proper showing of criticality or unexpected results, the feed pressure and cycle duration are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to provide cycle steps that are long enough to saturate the adsorbent and adequately purge contaminants, and to use a feed pressure the promotes contaminant adsorption on the honeycomb.  One skilled in the art would also know that an adsorbent structure is useful for removing contaminants from different feed streams.  For example, a solvent can be removed from a methane stream as long as the solvent is more strongly adsorbed.  Regarding the honeycomb content, Perry et al. ‘483 discloses a silica binder with an active material and also in combination with an electrically conductive material, however it is disclosed that the concentrator (adsorber) “may include” the conductive material (paragraph 29) and one skilled in the art will understand that the binder is a necessary component to make the honeycomb cohesive.  It is submitted that it would have been obvious to one skilled in the art to make a honeycomb consisting essentially of the activated carbon and the silica binder based on the disclosure of an optional conductive material.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. ‘483 in view of Jain (2014/0026750 A1).
Perry et al. ‘483 disclose all of the limitations of the claim except that there is a plurality of valves secured to the housing to control fluid flow.  Jain ‘750 discloses a swing adsorption unit comprising adsorbent bed vessels (230,235,240) with a plurality of valves (200,204,210,215,220,225) that control fluid flow through the beds and to an external location.  The beds can include ceramic monoliths that are coated with adsorbent material, and the vessels can have an operating pressure between 1.07-40 bars (see figures, abstract, paragraphs 37, 63).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the housings of Perry et al. ‘483 by using valves in order to provide flow control in and out of the adsorbent structures.
Allowable Subject Matter
Claims 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent and honeycomb filter structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl